Citation Nr: 0947055	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  06-13 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as due to asbestos 
exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from November 
1962 to December 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the benefit sought on appeal.  

The Veteran testified via videoconference before the 
undersigned Acting Veterans Law Judge.  A copy of the 
transcript of this hearing has been associated with the 
claims file.  At the time of this hearing, the Veteran 
disclosed that he had been recently diagnosed as having lung 
cancer and provided testimony regarding the lung cancer.  
After review of the claims file, the Board finds that the 
claim in appellate status does not include this new 
diagnosis.  The contention regarding this diagnosis is that 
the lung cancer is a presumptive disease for servicemen who 
set foot in Vietnam.  The law and regulations regarding this 
claim are distinct from those regarding the disabilities in 
appellate status.  Therefore, this new diagnosis will not be 
further addressed by the Board at this time.  See 38 C.F.R. 
§§ 3.307, 3.309.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Prior to adjudication of the claim on the merits additional 
development is required.  See 38 C.F.R. § 19.9.

The Veteran served in the U.S. Navy aboard the USS Oriskany.  
A fire occurred on the ship in 1966 while the Veteran was 
aboard this ship.  The Veteran contends that he has a current 
lung disability that is attributed to toxins encountered 
during combating this fire and/or due to asbestos exposure 
encountered during his duty as a cook aboard ship.  In the 
alternative, the Veteran asserts that the disability is 
attributable to symptoms that developed during service.  The 
claims file currently contains the reports from two VA 
examinations that evaluated the Veteran for an asbestos/fire-
related lung disability.  

In an August 2003 VA examination report, the examiner wrote 
that the symptoms began during service.  Review of the 
service treatment records confirms treatment for disability 
to include an upper respiratory infection.  The Veteran 
reported a 50 year history of smoking.  The Veteran linked 
the lung disability to asbestos exposure during service.  The 
examiner noted that past medical history included a tobacco 
use disorder, COPD, and chronic bronchitis.  Diagnosis was 
COPD.  The examiner opined that the Veteran had "suffered 
from respiratory symptoms since military career.  Therefore, 
it is as likely as not to have occurred secondary to his 
military service."  The examiner did not provide any 
citation to the clinical record or provide additional 
rationale.

In a May 2005 VA examination report, another examiner 
addressed the claim in appellate status.  The examiner 
diagnosed COPD.  The examiner wrote that the Veteran's 50-
pack year history of cigarette smoking was the most likely 
cause for the COPD.  She continued, however, by writing that 
it was possible that there "was some obstructive damage done 
to the lungs, inhaling smoke during the fire on ship but 
separating these two causes would not be possible any attempt 
would be merely speculation."  The examiner did not provide 
any additional rationale for this opinion or explain why the 
additional explicative opinion required resorting to 
speculation.

The Board notes that documents contain varying history 
regarding when the Veteran began smoking.  In one document, 
the Veteran's wife reported that the Veteran began smoking at 
age 5.  At the time of the Board hearing, however, the 
Veteran testified that he began smoking in service.  For 
claims received by VA after June 9, 1998, such as this claim, 
service connection is prohibited for disability on the basis 
that the disability resulted after service from disease or 
injury attributable to the use of tobacco products during a 
Veteran's service.  See 38 U.S.C.A. § 1103(a); 38 C.F.R. § 
3.300(a).  The term tobacco products include cigarettes.  See 
38 C.F.R. § 3.300(a).

After review of these two examination reports, the Board 
finds that upon remand the Veteran should be scheduled for an 
additional VA examination to assist in reconciling the 
conflicting opinion evidence of record.  The examination 
should fully address the contentions on appeal regarding 
asbestos exposure and other toxins encountered during the 
fire upon the ship.

In addition, at the time of the Board hearing, the Veteran 
discussed additional treatment records, to include treatment 
received at a Portland VA facility.  Although this evidence 
appears to having been directly related to 
diagnosis/treatment of lung cancer that is not currently in 
appellate status, the Board finds that this evidence may 
still be pertinent to the claim in appellate status, and 
therefore, should be obtained upon remand.

Lastly, to ensure compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), the Veteran should be issued 
an additional letter that addresses the claim in appellate 
status.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the Veteran a 
notification letter.  See 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107; 38 C.F.R. § 
3.159. 

2.  Copies of all outstanding records of 
treatment, VA and non-VA, received by the 
Veteran for the disability on appeal 
should be obtained and made part of the 
claims file.

This evidence should include copies of 
the treatment received at the Portland VA 
facility.

3.  The Veteran should be scheduled for a 
pulmonary examination.  The claim's file 
should be forwarded to the examiner.  
Following a review of the service medical 
records and relevant post-service medical 
records, obtaining the Veteran's military 
and employment history, the clinical 
examination, and any tests that are 
deemed necessary, the examiner should 
address the following questions:

a)  What pulmonary diseases does the 
veteran currently have?  

b.) Is it at least as likely as not 
(i.e., 50 percent or greater degree 
of probability) that any lung 
disease that is currently present 
began during service or is due, at 
least in part, to any incident of 
active duty, to include exposure to 
asbestos or other toxins 
encountered during the fire aboard 
ship?

The examiner is advised that service 
connection is prohibited for disability 
developed after service on the basis 
that the disability resulted from 
disease or injury attributable to the 
use of tobacco products during service.  

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
causal relationship; less likely weighs 
against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the examiner is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate and provide the reason that an 
opinion would require speculation.

4.  Thereafter, the Veteran's claim on 
appeal must be readjudicated on the basis 
of all of the evidence of record and all 
governing legal authority.  

If the benefit sought on appeal is not 
granted, the Veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
addresses all of the evidence received 
since the last supplemental statement of 
the case was issued.

An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the Veteran's appeal.  
38 C.F.R. § 20.1100(b) (2009).



